Exhibit 21 SUBSIDIARIES OF THE COMPANY Name of Subsidiary Other Names Under Which Subsidiary Conducts Business State or Other Jurisdiction of Incorporation or Organization 1st Constitution Bank N/A New Jersey 1st Constitution Capital Trust II N/A Delaware 1st Constitution Investment Company of New Jersey, Inc. N/A New Jersey FCB Assets Holdings, Inc. N/A New Jersey 204 South Newman Street Corp. N/A New Jersey 249 New York Avenue LLC N/A New Jersey RFHB Investment Company N/A New Jersey 1st Constitution Title Agency, L.L.C.* N/A New Jersey *Inactive
